DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14-19  and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030 and further in view of Rayl, US 7617592.
Regarding claim 10, Douglas discloses; an apparatus (¶ 0053; apparatus for spray painting, dip coating, spin coating, knife coating, kiss coating, gravure coating, screen printing, stenciling, ink jet printing, and pad printing) for applying a solderable surface (¶ 0021; solderably interconnecting the formed conductive portion to at least one connection) to conductive ink, cause the apparatus to carry out the steps of: 			curing (¶ 0053; the application- PF407 is then heat cured for a specific period of time) a conductive ink (Fig. 1; 12 and ¶ 0042, 0053-0054; ink- PF407 and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) trace; 											applying, to the cured conductive ink trace, a conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprising conductive particles; and 				curing (¶ 0053-0054; the layered structure is cured at 90 degrees C. for 20 minutes) the partially cured conductive ink trace and the conductive paste.				Douglas substantially discloses the invention but is silent about the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor.				However BERGSTROM teaches about the apparatus (¶ 0084; jetting machine) comprising a computer processor (¶ 0084; computer), a computer memory (note, as best understood by specification, [0038]; a computer readable storage medium is not to be construed as being transitory signals per se. ¶ 0084; software program provided on a computer readable medium which is illustrated by a CD ROM) operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions (¶ 0084; machine control software which is to be provided with the jetting program) that, when executed by the computer processor.					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, as taught by BERGSTROM, to jetting of viscous medium onto a substrate (¶ 0001). 		Douglas substantially discloses the invention but is silent about partially curing of the ink trace instead of heat cured for a specific period of time of the applied ink on the substrate. However Rayl teaches about a first layer of ink is applied in a first pattern to the substrate at the first printing location using a flexographic printing technique, the first layer of ink is partially cured with heat. The substrate is advanced to a second printing location. The second layer of ink substantially overlies the partially cured first layer of ink fully (Col. 3; Ln.10-19).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing partially curing of the ink trace instead of heat cured for a specific period of time of the applied ink on the substrate, as taught by Rayl, by curing the first and second layers of ink with heat. The fully cured first and second layers of ink are each electrically conductive, and the substrate, the fully cured first layer of ink, and the fully cured second layer of ink are in electrical communication(Col. 3; Ln.20-24).  
Regarding claim 14, Douglas discloses; the conductive ink trace (Fig. 1; 12 and ¶ 0042, 0054; ink and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) and the conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprise a same solvent (Fig. 1; 14 and ¶ 0053-0054; acetone).
Regarding claim 15, Douglas discloses; the conductive particles comprise at least one of platelet particles or elongate particles (¶ 0054; carbon nanotubes are elongated).
Regarding claim 16, Douglas discloses; the steps further comprise bonding a conductor (Fig. 1; 16 and ¶ 0054; copper lead) to the cured conductive paste.
Regarding claims 17 and 18, Douglas discloses in claim 17; the conductive paste comprises a first portion (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top left side of layer 12) of conductive paste, and the steps further comprise applying a second portion (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top right side of layer 12) of conductive paste to the conductive ink trace. 		
Regarding claim 18, Douglas substantially discloses the invention but is silent about the first portion of conductive paste and the second portion of conductive paste comprise conductive particles of different materials. However specification; [0034] merely discloses that, “the other portion of conductive paste may comprise conductive particles of a same material or a different material as the conductive paste otherwise applied”.  Therefore using conductive particles of a different material feature is not critical to the claim invention since this would be an alternative of using conductive particles of a same material.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide a conductive paste comprises conductive particles of different well known materials since a person of ordinary skill not only knows of the benefits of providing conductive particles of a different material, but also possesses the skill and creativity to determine, and select, a desired conductive particles of a different material as an alternative of conductive particles of a same material so as to attain such beneficial results.
Regarding claim 19, Douglas discloses; applying a solderable surface to conductive ink, the steps of: 									curing (¶ 0053; the application- PF407 is then heat cured for a specific period of time) a conductive ink (Fig. 1; 12 and ¶ 0042, 0053-0054; ink- PF407 and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) trace; 										applying, to the cured conductive ink trace, a conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprising conductive particles; and 				curing (¶ 0053-0054; the layered structure is cured at 90 degrees C. for 20 minutes) the partially cured conductive ink trace and the conductive paste.		Douglas substantially discloses the invention but is silent about a computer program product for applying a solderable surface to conductive ink, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out.									However BERGSTROM teaches about a computer program product (¶ 0084; machine control software) for, the computer program product disposed upon a computer readable medium (note, as best understood by specification, [0038]; a computer readable storage medium is not to be construed as being transitory signals per se. ¶ 0084; software program provided on a computer readable medium which is illustrated by a CD ROM), the computer program product comprising computer program instructions (¶ 0084; machine control software which is to be provided with the jetting program) that, when executed, cause a computer to carry out.				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing a computer program product for applying a solderable surface to conductive ink, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out , as taught by BERGSTROM, to jetting of viscous medium onto a substrate (¶ 0001).											Douglas substantially discloses the invention but is silent about partially curing of the ink trace instead of heat cured for a specific period of time of the applied ink on the substrate. However Rayl teaches about a first layer of ink is applied in a first pattern to the substrate at the first printing location using a flexographic printing technique, the first layer of ink is partially cured with heat. The substrate is advanced to a second printing location. The second layer of ink substantially overlies the partially cured first layer of ink fully (Col. 3; Ln.10-19).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing partially curing of the ink trace instead of heat cured for a specific period of time of the applied ink on the substrate, as taught by Rayl, by curing the first and second layers of ink with heat. The fully cured first and second layers of ink are each electrically conductive, and the substrate, the fully cured first layer of ink, and the fully cured second layer of ink are in electrical communication(Col. 3; Ln.20-24).  
Regarding claim 24, Douglas discloses; the conductive ink trace (Fig. 1; 12 and ¶ 0042, 0054; ink and carbon nanotubes is formulated so as to create a wet dispersion for circuit assembly or RFID antenna) and the conductive paste (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top of layer 12 to form layer 14) comprise a same solvent (Fig. 1; 14 and ¶ 0053-0054; acetone).
Regarding claim 25, Douglas discloses; the conductive particles comprise at least one of platelet particles or elongate particles (¶ 0054; carbon nanotubes are elongated).
Regarding claim 26, Douglas discloses; the steps further comprise bonding a conductor (Fig. 1; 16 and ¶ 0054; copper lead) to the cured conductive paste.
Regarding claims 27 and 28, Douglas discloses in claim 27; the conductive paste comprises a first portion (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top left side of layer 12) of conductive paste, and the steps further comprise applying a second portion (Fig. 1; 14 and ¶ 0054; a layer formed from a wet dispersion of carbon nanotubes is then applied on top right side of layer 12) of conductive paste to the conductive ink trace. 		
Regarding claim 28, Douglas substantially discloses the invention but is silent about the first portion of conductive paste and the second portion of conductive paste comprise conductive particles of different materials. However specification; [0034] merely discloses that, “the other portion of conductive paste may comprise conductive particles of a same material or a different material as the conductive paste otherwise applied”.  Therefore using conductive particles of a different material feature is not critical to the claim invention since this would be an alternative of using conductive particles of a same material.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide a conductive paste comprises conductive particles of different well known materials since a person of ordinary skill not only knows of the benefits of providing conductive particles of a different material, but also possesses the skill and creativity to determine, and select, a desired conductive particles of a different material as an alternative of conductive particles of a same material so as to attain such beneficial results.


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030, in view of Rayl, US 7617592 as applied to claims 10, 14-19  and 24-28 above, and further in view of Miyazaki, US 2011/0122596.

Regarding claims 11 and 20, Douglas substantially discloses the invention but is silent about the steps further comprise washing the cured conductive ink trace and the cured conductive paste. 
However Miyazaki teaches washing (Fig. 5A; warn water treatment zone) the cured conductive ink trace and the cured conductive paste for further reduction of the surface resistivity [0033]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing the steps further comprise washing the cured conductive ink trace and the cured conductive paste, as taught by Miyazaki, so that a further reduction of the surface resistivity can be achieved by applying a step of carrying out a warm water treatment and/or an acid treatment of a conductive layer at the same time of or after a curing step of forming the conductive layer (¶ 0033) for further reduction of the surface resistivity.
Claims 12, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030, in view of Rayl, US 7617592 as applied to claims 10, 14-19  and 24-28 above, and further in view of HASHIMOTO, JP 2003-217967.

Regarding claims 12, 13, 21 and 22, Douglas substantially discloses the invention but is silent about the steps further comprise applying a magnetic field to the conductive paste in claims 12, 21 and  the conductive particles comprise a ferromagnetic metal core coated in a conductive metal in claims 13, 22.			However HASHIMOTO teaches about a ferromagnetic conductive powder-containing conductive paste 4 is printed on a ceramic green sheet 2 by a printing method. A magnetic field is applied in a direction orthogonal to the ceramic green sheet 2 by a magnet 5 disposed on the surface opposite to the surface, where the conductive paste 4 of the ceramic green sheet 2 is printed (abstract).						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing the steps further comprise applying a magnetic field to the conductive paste in claims 12, 21 and  the conductive particles comprise a ferromagnetic metal core coated in a conductive metal in claims 13, 22; as taught by HASHIMOTO, to provide a method for applying a conductive paste, capable of shortening the leveling time and drying time at printing and drying of the conductive paste (abstract).	

Claims 12, 21, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 2008/0086876, in view of BERGSTROM, US 2016/0031030, in view of Rayl, US 7617592 as applied to claims 10, 14-19  and 24-28 above, and further in view of LIU, CN 102117890.

Regarding claims 12, 21, 23 and 29, Douglas substantially discloses the invention but is silent about the steps further comprise applying a magnetic field to the conductive paste in claims 12, 21 and  the magnetic field is applied to the conductive paste at a forty five degree angle relative to a substrate to which the conductive ink trace is applied in claims 23, 29.								However LIU teaches about coating transparent indium tin oxide semiconductor conductive film on substrate; coating an anode buffering layer on film; coating an active layer of polymer solar cell on the anode buffering layer; subjecting product to a magnetic field at an angle of 30-90 degrees with the magnetic force line of the magnetic field (abstract).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by providing the steps further comprise applying a magnetic field to the conductive paste in claims 12, 21 and  the magnetic field is applied to the conductive paste at a forty five degree angle relative to a substrate to which the conductive ink trace is applied in claims 23, 29, as taught by LIU, for magnetization drying (abstract).	

Response to Arguments
Applicant’s arguments with respect to claims 10, 19,23 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about claims 10 and 19 that the cited portions of Douglas make no mention at all of applying a conductive paste to a partially cured conductive ink trace, as claimed and also about new claims 23 and 29 that the cited portions of the cited references make no mention at all of applying a magnetic field to the conductive paste at a forty five degree angle relative to a substrate to which the conductive ink trace is applied, as recited in the claims. However new 103 rejections with new set of references have been applied, please see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729